Order, Supreme Court, Bronx County (Lottie Wilkins, J.), entered on or about July 7, 1998, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The denial of defendants’ motion for summary judgment was proper since the present record does not permit a determination, as a matter of law, that there was no interval between the snowfall and consequent accumulation upon which plaintiff claims to have injured herself (see, Croff v Grand Union Co., 205 AD2d 856), or that, if there was an interval, it was insufficient to permit defendant property owners to discover and remedy the hazard (see, Gordon v American Museum of Natural History, 67 NY2d 836). Concur — Sullivan, J. P., Rosenberger, Tom and Andrias, JJ.